DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/27/2022 has been entered. Claims 7, 13, 15-16 were cancelled. Claim 17 was added new. Claims 1-6, 8-12, 14 and 17 remain pending in the application.  
Allowable Subject Matter
Claims 1-6, 8-12, 14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “wherein a filling insert is arranged between the shell core and the outer laminate at the bend” indicated as allowable in the Non-Final Rejection dated 10/28/2021.
Claims 2-6, 8-12 are also allowed by virtue of their dependency on claim 1.
Claim 14 also contains allowable subject matter “arranging a filling insert between the shell core and the outer reinforcement material at the bend” having similar scope as the allowable subject matter of claim 1.
Claim 17 contains allowable subject matter “wherein a bend stiffener is arranged on the inner laminate of the first blade shell part or the second blade shell part, the bend stiffener comprising a first stiffener part having a first end portion attached to a first inner laminate portion of the inner laminate, the first stiffener part having a second end portion attached to a second inner laminate portion of the inner laminate, the first inner laminate portion partly covering the first part of the shell core and the second inner laminate portion partly covering the second part of the shell core” indicated as allowable in the Non-Final Rejection dated 10/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                            
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745